Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the claims at issue are not identical, but at least
one examined application claim is not patentably distinct from the reference claim(s)
because the examined application claim is either anticipated by, or would have been
obvious over, the reference ciaim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPQ2d
1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir.
1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the reference application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. A terminal
disclaimer must be signed in compliance with 37 CFR 1.321 (b).

used. Please visit http://www.uspto.gov/formsl. The filing date of the application will
determine what form should be used. A web-based eTerminal Disclaimer may be filled
out completely online using web-screens. An eTerminal Disclaimer that meets all
requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10922887.
17174195
2
5
6
U.S. Patent No. 10922887
1
9
10


17174195 Claim 2
U.S. Patent No. 10922887 Claim 1
2. An augmented reality display system configured to align 3D content with a real object, the system comprising:

a frame configured to mount on the wearer;

an augmented reality display attached to the frame and configured to direct images to an eye of the wearer;









a light source configured to illuminate at least a portion of an object by emitting invisible light;


a light sensor configured to image the portion of the object illuminated by the light source using the invisible light;

a depth sensor configured to detect a location of the object; and

processing circuitry configured to:

















monitor the location of the object using the depth sensor periodically at a first frequency; and

monitor periodically, at a second frequency less frequent than the first frequency, an orientation of the object based on one or more characteristics of a
feature in the image formed using a reflected portion of the invisible light.

align content with a real object, the system comprising:


a frame configured to mount on the wearer;

an augmented reality display attached to the frame and
configured to direct images to an eye of the wearer;

an eyepiece disposed on the frame, at least a portion of
said eyepiece being transparent and disposed at a
location in front of the wearer's eye when the wearer
wears said display system such that said transparent 
portion transmits light from the environment in front of
the wearer to the wearer's eye to provide a view of the
environment in front of the wearer;

a light source configured to illuminate at least a portion of the skin of the wearer or of a person other than the 
wearer by emitting invisible light;

a light sensor configured to form an image of said at least a portion of the skin illuminated by said light source using said invisible light;

a depth sensor configured to detect a location of the skin; and

processing circuitry configured to:

detect a feature in the image formed using a reflected
portion of the invisible light, the feature corresponding


select and store said feature to be used as a marker for
rendering augmented reality content onto a view of the skin through the eyepiece while the eyepiece is disposed between the wearer's eye and the skin; and

determine information regarding the location of said at
least a portion of the skin, the orientation of said at least a portion of the skin, or both based on one or more characteristics of the feature in the image formed using a reflected portion of the invisible light;

wherein the processing circuitry is configured to monitor
the location or the orientation of the skin using the depth sensor periodically at a first frequency, and

to monitor the location of the feature using the light
sensor at a second frequency less frequent than the
first frequency.
17174195 Claim 5
U.S. Patent No. 10922887 Claim 9
5. The augmented reality display system of Claim 2, 

wherein the processing circuitry is further configured to determine a difference between a distribution of the emitted invisible light and a distribution of the reflected portion of the invisible light.
9. The augmented reality display system of claim 1,

wherein said processing circuitry is configured to determine a difference between a distribution of the emitted invisible light and a distribution of the reflected portion of the invisible light.
17174195 Claim 6
U.S. Patent No. 10922887 Claim 10
6. The augmented reality display system of Claim 5, wherein the processing circuitry is further configured to identify a difference signature based on the determined
difference.
10. The augmented reality di splay system of claim 9,
wherein said processing circuitry is configured to identify a difference signature based on the determined difference.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 2 of 17174195 discloses " a light sensor configured to image the portion of the object illuminated by the light source using the invisible light" while 10922887  Claim 1 discloses " a light sensor configured to form an image of said at least a portion of the skin illuminated by said light source using said invisible light". Skin is an object. Therefore, 10922887 Claim 1 discloses all limitations of 17174195 Claim 2.

Allowable Subject Matter
Claim 2 is allowable if the double patenting rejection is overcome.

Regarding Claim 2, it recites “...an augmented reality display attached to the frame and configured to direct images to an eye of the wearer;
a light source configured to illuminate at least a portion of an object by emitting invisible light;
a light sensor configured to image the portion of the object illuminated by the light source using the invisible light;
a depth sensor configured to detect a location of the object; and processing circuitry configured to:
monitor the location of the object using the depth sensor periodically at a first frequency; and
monitor periodically, at a second frequency less frequent than the first frequency, an orientation of the object based on one or more characteristics of a feature in the image formed using a reflected portion of the invisible light” in the context of Claim 2.
Park et al (US20140232749), abstract, the invention describes a vision-based augmented reality system using an invisible marker indicates an invisible marker on a target object to be tracked, such that it can rapidly and correctly track the target object by detecting the invisible marker. The augmented reality system includes a target object (TO) including an infrared marker (IM), a visible-ray camera (110) for capturing an image of the TO; an infrared-ray camera (120) for capturing an image of the IM included 
Yoshida (US20160004917), abstract, the invention describes a storage unit stores a first biometric image of a living body obtained with a second imaging method in association with biometric information of the living body obtained with a first imaging method. When determining that biometric information of a certain living body obtained with the first imaging method corresponds to the biometric information stored in the storage unit, a display control unit superimposes and displays part or the whole of the first biometric image on a second biometric image of the certain living body obtained with a third imaging method.
Huang ("Infrared marker-based tracking in an indoor unknown environment for
augmented reality applications.", 2009, International Conference on Optical Instruments
and Technology), abstract, the paper describes a novel tracking scheme for augmented
reality system, being used in an indoor unknown scene by adapting simultaneous
localization and mapping (SLAM) algorithms. An infrared (IR) marker system is
specifically designed to simplify the feature recognition and tracking in SLAM process.
The pose of camera can be estimated with a monocular IR camera in real time. Experimental result demonstrates that the proposed system meets the requirements of accuracy for large-area tracking.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 2. Therefore, Claim 2 is allowable over prior art.
Claims 3-11 depend from Claim 2 with respective additional limitations. Therefore, Claims 3-11 are allowable over prior art if the double patenting rejection is overcome.
Claim 12 recite similar limitations as discussed above with regard to claim 2. Therefore, claim 12 is allowable over prior art.
Claims 13-21 depend from Claim 12 with respective additional limitations. Therefore, Claims 13-21 are allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Xin Sheng/           Primary Examiner, Art Unit 2611